79 Cal. Rptr. 2d 407 (1998)
966 P.2d 441
LOS CARNEROS COMMUNITY ASSOCIATES et al., Appellants,
v.
PENFIELD & SMITH ENGINEERS, INC. et al., Respondents.
No. S072581.
Supreme Court of California.
October 21, 1998.
Prior report: Cal.App., 76 Cal. Rptr. 2d 396.
Petitions for review GRANTED.
Further action in this matter is deferred pending consideration and disposition of a related issue in Briggs v. Eden Council for Hope and Opportunity, S062156 (see Cal. Rules of Court, rule 29.2(c)), or pending further order of the court. Submission of additional briefing, pursuant to California Rules of Court, rule 29.3, is deferred pending further order of the court.
GEORGE, C.J., and MOSK, KENNARD, BAXTER, WERDEGAR, CHIN and BROWN, JJ., concur.